Citation Nr: 1706834	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge (VLJ) was held at the RO in February 2011.  The hearing transcript has been associated with the record.  Following the hearing, the undersigned left the Board and in February 2015, the Veteran was issued a letter notifying him of his right to a new hearing before a current VLJ.  The Veteran requested another Travel Board hearing.  However, the undersigned VLJ subsequently returned to the Board and will be issuing this decision.  

In August 2011, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed this decision to the U S Court of Appeals for Veterans Claims (Court), and in November 2012, the matter was vacated and remanded to the Board in a Memorandum Decision.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Cook v. Snyder, 2017 WL 405830 (January 31, 2017), the Court determined that a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  In March 2015, after a Court remand, the Veteran requested another Travel Board hearing.  Although the reason for the hearing was rendered moot by the return of the undersigned, the Veteran has not withdrawn his request for a hearing.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired hearing, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




